Fourth Court of Appeals
                                        San Antonio, Texas
                                               August 27, 2014

                                            No. 04-14-00587-CV

                    IN RE Richard ALVAREZ, Petra Davina Trevino-Rodriguez,
                                   and Eliberto Roy Trevino

                                      Original Mandamus Proceeding 1

                                                    ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

        On August 13, 2014, relators filed a petition for writ of mandamus. The court has
considered the petition, the response filed on behalf of the real parties in interest and relator’s
reply and has determined that the mandamus petition is now moot. Accordingly, the petition for
writ of mandamus is DISMISSED AS MOOT. The court’s opinion will issue at a later date.

           It is so ORDERED on August 27th, 2014.


                                                                      _____________________________
                                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of August, 2014.



                                                                      _____________________________
                                                                      Keith E. Hottle
                                                                      Clerk of Court




1
 This proceeding arises out of Cause No. 14-08-00236-CVF, styled Concerned Citizens of Pearsall and Henry
Martinez v. City of Pearsall, TX; Petra Davina Trevino-Rodriguez, Individually; Eliberto Roy Trevino, Individually;
and Richard Alvarez, Individually, pending in the 218th Judicial District Court, Frio County, Texas, the Honorable
Dick Alcala presiding.